COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTIONS

Appellate case name:        In the Interest of K.L.W., A Child

Appellate case number:      01-18-00485-CV

Trial court case number:    2017-02559J

Trial court:                314th District Court of Harris County

         On December 20, 2018, appellants R.D.W. and B.B.C. filed a pro se “Amendment
& Supplemental to Emergency Motion to Set Aside Void Judgment,” with a separate cover
letter, in this case and the related appellate cause number 01-18-00311-CV. On January
15, 2019, appellants filed a “Motion to Obtain Records” in both this case and the Supreme
Court of Texas. With respect to this case, this Court’s judgment was issued on December
5, 2018, appellants’ motion for rehearing and motion for en banc reconsideration were
denied on December 20, 2018, and a petition for review was filed on December 27, 2018.

       This Court lacks jurisdiction to consider these motions because its plenary power
has expired. This Court’s plenary power expired 30 days after it denied appellants’ motion
for en banc reconsideration on December 20, 2018. See TEX. R. APP. P. 19.1(b). After the
expiration of its plenary power, this Court cannot vacate or modify its judgment and Rule
19.3 limits this Court to items such as correcting clerical errors in its judgment/opinion.
See TEX. R. APP. P. 19.3(a)-(d). Because appellants’ “Amendment & Supplemental to
Emergency Motion to Set Aside Void Judgment” and “Motion to Obtain Records” do not
fall under one of the permitted post-plenary power items under Rule 19.3, they must be
dismissed. Any pro se records requests should be filed with the Texas Supreme Court.

        Accordingly, appellants’ “Amendment & Supplemental to Emergency Motion to
Set Aside Void Judgment” and “Motion to Obtain Records” are dismissed for lack of
jurisdiction.

Judge’s signature: ___/s/ Laura C. Higley____________
                   x Acting individually   Acting for the Panel
Date: __January 24, 2019____